NO. 07-05-0376-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL B

                                    NOVEMBER 1, 2005

                           ______________________________

                         IN RE KENDRICK J. FULTON, RELATOR
                           _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       In this original proceeding, relator, Kendrick J. Fulton, seeks a writ of mandamus

directing the Honorable John B. Board of the 181st District Court to “order” service of

process on the real parties in interest and to recuse himself from further proceedings

involving the underlying suit. We deny the petition.


       Rule 99 of the Texas Rules of Civil Procedure governs the issuance and form of

citation.1 Pursuant to Rule 99, a party filing a petition is required to request that citation be

served on the opposing party and to direct the clerk of the court where to serve the

opposing party. Rule 99(a). Relator contends that the duty to order citation rests with the

trial court judge. Rule 99 clearly indicates the error of appellant’s position. The law



       1
        Further reference to the Texas Rules of Civil Procedure will be by reference to
“Rule __.”
imposes no duty on the trial judge to monitor citation or to order citation be issued sua

sponte. A writ of mandamus issues only to correct a clear abuse of discretion or the

violation of a duty imposed by law when there is no other adequate remedy at law.

Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig. proceeding).

In as much as appellant has failed to show that the trial court abused its discretion by not

issuing citation, relator’s request is denied.


       Relator also contends that the trial court should recuse itself from further

proceedings. Recusal of a judge is governed by the provisions of Rule 18(a). This Rule

requires the filing of a motion with the clerk of the Court stating the grounds upon which

the judge should recuse himself. Id. The only document before this court is relator’s

petition. None of the documents filed in the trial court are appended as required by the

Texas Rule of Appellate Procedure 52.3(j). Therefore, we are unable to determine if any

motion for recusal has been filed by relator. Further, even if the motion has been filed with

the trial court and denied, a direct appeal is an adequate remedy and, thus, mandamus

relief is not proper. In Re Union Pac. Res. Co., 969 S.W.2d 427, 427 (Tex. 1998).

Accordingly, this part of relator’s request is denied.


       Having reviewed and rejected both of relators requests, we deny relator’s petition

for writ of mandamus.




                                    Mackey K. Hancock
                                         Justice


                                                 2